Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141610 & (18)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141610
                                                                    COA: 298269
                                                                    Hillsdale CC: 09-331957-FH
  ADAM LEE DARR,
             Defendant-Appellant.
  _________________________________________/

          By order of January 13, 2011, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 9, 2010 order of the Court of Appeals. On order
  of the Court, the answer having been received, and the defendant’s reply thereto also
  having been received, the application for leave to appeal is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the Court
  of Appeals order denying leave to appeal, REVERSE the Hillsdale Circuit Court’s order
  denying the defendant’s appellate counsel’s motion to withdraw, and REMAND this case
  to the Hillsdale Circuit Court with instructions to appoint new appellate counsel to
  represent the defendant in pursuing post-sentencing and/or appellate relief. The trial
  court erred in denying the motion to withdraw because the defendant’s appointed
  appellate counsel informed the court that the defendant’s confidential disclosures to her
  placed her in an irreconcilable conflict of interest, the details of which she could not
  disclose without violating that confidence, which was a sufficient ground for permitting
  her to withdraw. Appointed counsel may file an application for leave to appeal to the
  Court of Appeals, and/or may file any appropriate postconviction motions in the circuit
  court, in accordance with MCR 7.205(F), MCR 6.310(C), and MCR 6.429, except that
  the time for filing shall be determined based on the date of the circuit court’s order
  appointing counsel. Counsel may include among the issues raised, but is not required to
  include, those issues raised in the defendant’s application for leave to appeal to this
  Court. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should now be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2011                       _________________________________________
         p0330                                                                 Clerk